Citation Nr: 0503717	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her children (BK and JK)




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to July 
1945.  The veteran died in January 2002.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The appellant and her children testified before the 
undersigned at a travel Board hearing in March 2004.  The 
transcript is associated with the claims folder.

The appeal is REMANDED to the MROC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that the veteran died as a result of 
his military service.  According to the veteran's death 
certificate, the certifying physician listed ischemic 
cardiomyopathy as a significant condition that contributed to 
the veteran's death, but did not result in the underlying 
cause.  The appellant maintains that the veteran developed an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), as a result of the head wound he 
sustained during combat with the enemy in World War II.  She 
believes that the acquired psychiatric disorder contributed 
to the ischemic cardiomyopathy, which was listed as a 
contributing factor that led to his demise. 

A surviving family member may demonstrate service connection 
for the cause of a veteran's death even if the principal or 
contributory cause of death was not a condition that was 
service connected by VA at the time of death.  The surviving 
family member must first show that the veteran would have 
been able to qualify for service-connected disability 
benefits for a particular disease, injury, or disability.  
Having demonstrated that a particular disability, disease, or 
injury was service connected, the surviving family member 
must then show that this same condition was a principal or 
contributory cause of the veteran's death.  See 38 C.F.R. 
§ 3.312 (2004).

The Board notes that the appellant has filed relevant medical 
records since the RO issued the statement of the case in 
April 2003.  Any pertinent evidence submitted by the 
appellant or representative that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  The appellant has not 
waived her right to initial RO consideration of this 
evidence.

These records include a May 2004 letter from C.A.C., M.D.  
Dr. C.A.C. opined in the letter that during the veteran's 
lifetime the veteran suffered a lot of stress, anxiety, and 
depression after being critically wounded in World War II.  
The doctor concluded that "[c]ertainly his post traumatic 
stress disorder aggravated his underlying cardiac 
condition."

The veteran was not service connected for an acquired 
psychiatric disorder, including PTSD, during his lifetime.  
The Board notes that Dr. C.A.C.'s May 2004 statement is not 
supported by actual records of psychiatric testing done 
during the veteran's lifetime, or by any other evidence.  The 
MROC should afford Dr. C.A.C. the opportunity to supplement 
his statement and further explain the basis for stating that 
the veteran in fact had PTSD and that his PTSD was a 
contributing cause in his death.  This is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

The veteran was a World War II combat veteran and the 
recipient of many medals for his service, including the 
Purple Heart and the Combat Infantryman Badge.  In October 
1944 he received a gunshot wound to the skull during combat 
with the enemy.  In July 1945 he was service connected for 
"cranial defect, parieto-occipital region, right, secondary 
to wound, penetrating, parasagital region, right, involving 
soft tissue, bone, dura and brain, manifested by headaches 
and weakness toes of left foot - insertion tantalum plate" 
as 100 percent disabling.  

In May 1946 the condition was decreased to 50 percent 
disabling, and this rating remained in effect for the 
remainder of the veteran's life.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Direct service connection may not be granted without medical 
evidence of a disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the claimed post-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table)].

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between post-service 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

During the March 2004 travel Board hearing, the appellant and 
her children testified that the veteran suffered from 
depression during his lifetime due to his experiences in 
service.  He was unable to hold regular employment.  The 
appellant also testified that her husband had turned to 
alcohol when he got nervous and stressed out.  He had 
problems sleeping, resisted watching movies or anything on 
television concerning wars and would often times keep to 
himself.  

She recalled that the veteran had a severe heart attack in 
1992, and that he was treated with private doctors in Salina, 
Kansas.  She essentially maintained that the veteran's 
depression contributed to his heart attack in 1992.  She also 
stated that the veteran entered a number of VA programs to 
deal with his alcoholism during the 1980s.  Recently obtained 
records show that the veteran was treated for alcoholism at 
the VA Medical Center (VAMC) in Lincoln, Nebraska, from 
September 1982 to March 1994.  

The appellant also testified that her husband had told her 
that his VA and Social Security Administration benefits would 
provide for her if he were to die.  She indicated that she is 
experiencing financial difficulty because the Social Security 
Administration monthly death benefit is so small, and she 
lost the veteran's disability pension after he died.  
(Transcript, page 18).  It appears from this testimony that 
the veteran may have been receiving Social Security 
Administration disability benefits during his lifetime.  The 
MROC should contact the appellant and confirm whether this is 
true.  If so, the MROC should attempt to obtain a copy of the 
Social Security Administration decision awarding the veteran 
disability benefits and of the records upon which the award 
was based.  The Board is of the opinion that the Social 
Security Administration decision and the records upon it was 
based could be relevant to the issue on appeal.

In light of the conflicting medical evidence of record, a 
medical opinion based on a review of the entire record is 
necessary before deciding this issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The MROC should inform the appellant 
of the necessity of obtaining any and all 
supporting evidence to support her claim.  
The MROC should also inform the appellant 
that she may submit these records herself 
or authorize VA to obtain them on her 
behalf.  Specifically, she should provide 
information concerning private medical 
records from:

?	Doctors in Salina, Kansas, when the 
veteran was treated for a heart 
attack in 1992; 

?	Dr. C.A.C., which he used to support 
his May 2004 letter.  Dr. C.A.C. 
should be instructed to explain in 
detail the basis for his May 2004 
statement that the veteran had PTSD 
and that his PTSD was a contributing 
factor in his death.  

2.  The MROC should confirm with the 
appellant whether the veteran was 
receiving Social Security Administration 
disability benefits during his lifetime.  
If so, the MROC should undertake 
appropriate development to obtain a copy 
of the Social Security Administration 
decision awarding the veteran disability 
benefits and of the records upon which 
the award was based.

3.  After the development described above 
has been completed, the MROC should make 
arrangements with the appropriate VA 
medical facility to obtain a medical 
opinion, based on a review of the 
evidence of record, addressing whether 
the veteran had developed an acquired 
psychiatric disorder, including PTSD, as 
a result of his military service.  The 
examiner should discuss the relevance of 
the veteran's residuals from the combat 
head wound.  

?	If the examiner determines that the 
veteran had an acquired psychiatric 
disorder, including PTSD, during his 
lifetime due to or as a result of 
service, he or she should determine, 
without resorting to speculation, 
whether it is at least as likely as 
not that the acquired psychiatric 
disorder, including PTSD, was a 
contributing factor in his death?

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
make a determination without 
resorting to speculation.

?	According to the veteran's death 
certificate, the certifying 
physician listed ischemic 
cardiomyopathy as a significant 
condition that contributed to the 
veteran's death, but did not result 
in the underlying cause.  

?	The claims folder must be made 
available to the examiner for 
review.  The examiner should 
specifically review Dr. C.A.C.'s May 
2004 statement (which is marked with 
a green tab on the right hand side 
of the claims files); VAMC records 
dated from September 1982 through 
March 1996 showing treatment for 
alcoholism (which are marked with a 
yellow tab on the right hand side of 
the claims file); and the Board 
hearing transcript dated in March 
2004 (which is marked with a white 
tab on the right hand side of the 
claims file).  If an opinion cannot 
be provided without resorting to 
speculation, please indicate this in 
the report.  The report should be 
typed for clarity.

4.  After completing any additional 
necessary development, the MROC should 
readjudicate the appeal.  If the claim is 
still denied the MROC must furnish the 
appellant and her representative with a 
supplemental statement of the case and 
allow the appellant an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



